DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 17 Mar. 2022 is acknowledged.

Claim Objections
Claims 1-2 are objected to because of the following informalities:
Claim 1 recites “a portion of the air flow path” twice. To avoid confusion, an adjective should be included such as “a first portion” and “a second portion”.
Claim 2 recites “at least one blower” and then “the blower”. The limitation is confusing because one blower is selected from at least one blower. The claim should recited “at least one blower … the at least one blower” or “a blower … the blower” to avoid confusion.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “to humidify air taken in through”, "a flow rate of air in the air flow path” and then further “the air taken in through the”. The limitation is indefinite because antecedent basis antecedent basis for “air” is established twice.
Claims 2-13 depend upon claim 1.
Claims 2 (three times), 6 (once), 7 (once), 8 (once), 11 (twice), and 13 (twice) recite the limitation “the air”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatsu JP 2013108722 published 6 Jun. 2013 as translated by EPO (hereafter Tatsu).

Regarding claim 1, Tatsu teaches an electrostatic atomizing apparatus (Fig 1), comprising:
an air flow path having an air intake port (2) and an air exhaust port (3);
a humidifier (comprising section 13) including a portion of the air flow path and operable to humidify air taken in through the air intake port;
an electrode section (19) including a portion of the air flow path and operable to produce charged particulate water by causing water in the air humidified by the humidifier to condense on an electrode and applying voltage to the electrode (¶28); and
a control unit operable to control a flow rate of air in the air flow path in accordance with at least one of humidity and temperature of the air taken in through the air intake port (¶29-30).

Regarding claim 3, Tatsu teaches all the limitations of claim 2. Tatsu further teaches wherein the blower is disposed on at least one of upstream of the humidifier in the air flow path and downstream of the humidifier in the air flow path (as shown in Fig 2).

Regarding claim 5, Tatsu teaches all the limitations of claim 2. Tatsu further teaches wherein: the blower includes a fan (8), and the control unit is operable to change the drive state by turning the fan ON or OFF, or changing a rotation speed of the fan (¶29-30).

Regarding claim 6, Tatsu teaches all the limitations of claim 5. Tatsu further teaches wherein when the humidity of the air is less than a first predetermined value, the control unit turns the fan OFF or slows down the rotation of the fan (¶29-30).

Regarding claim 7, Tatsu teaches all the limitations of claim 5. Tatsu further teaches when the temperature of the air is higher than or equal to a second predetermined value, the control unit turns the fan OFF or slows down the rotation of the fan (¶24, 31-32).

Regarding claim 12, Tatsu teaches all the limitations of claim 1. Tatsu further teaches a structure (101 in Fig 5) that divides the air flow path into an air flow path that passes through the
humidifier and an air flow path that does not pass through the humidifier


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsu as applied to claim 2 above.

Regarding claim 2, Tatsu teaches all the limitations of claim 1. Tatsu further teaches at least one blower (8) operable to increase the flow rate of the air in the air flow path, wherein the control unit includes a processor (where one of ordinary skill would understand that the a processor is an ordinary embodiment of a controller) that detects at least one of the humidity and the temperature of the air and the control unit is operable to change a drive state of the blower in accordance with the at least one of the humidity and the temperature of the air (¶10).

Regarding claim 4, Tatsu teaches all the limitations of claim 2. Tatsu further teaches wherein the blower (8).
Tatsu does not teach wherein the blower includes a first blower disposed in the electrode section, and a second blower disposed downstream of the humidifier in the air flow path.
MPEP §2144.04 VI B states that duplication of parts is an obvious modification of the devise. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier by duplicating the blower such that the blower includes a first blower disposed in the electrode section, and a second blower disposed downstream of the humidifier in the air flow path.

Regarding claim 13, Tatsu teaches all the limitations of claim 1. Tatsu further teaches wherein: the humidifier includes a container (12) configured to hold water, the control unit further senses at least one of the humidity and the temperature of the air (¶10), the electrostatic atomizing apparatus further includes a heater that is controlled by the control unit and operable to heat the water in the container (¶8), wherein when the humidity of the air is a first predetermined value or lower, the control unit heats the water in the container using the heater (¶24, 31-32).
Tatsu does not teach the control unit further includes a processor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Tatsu by including a processor because a processor is a well known embodiment of a controller.


Claims 8 and 11are rejected under 35 U.S.C. 103 as being unpatentable over Tatsu as applied to claim 1 above and in further view of Culver US 4,006,674 (hereafter Culver).

Regarding claim 8, Tatsu teaches all the limitations of claim 1. 
Tatsu does not teach the control unit includes an open-close mechanism that opens and closes the air flow path, and the open-close mechanism is capable of changing an open-close rate of the air flow path in accordance with at least one of the humidity and the temperature of the air.
Culver teaches a humidifier comprising an open-close mechanism that opens and closes the air flow path, and the open-close mechanism is capable of changing an open-close rate of the air flow path in accordance with at least one of the humidity and the temperature of the air (Example 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier of Tatsu by incorporating the open-close mechanism of Culver in order to control the air flow (Example 2). The modification would have resulted in the control unit includes an open-close mechanism that opens and closes the air flow path, and the open-close mechanism is capable of changing an open-close rate of the air flow path in accordance with at least one of the humidity and the temperature of the air.

Regarding claim 11, Tatsu teaches all the limitations of claim 1. Tatsu further teaches the control unit that senses at least one of the humidity and the temperature of the air,
Tatsu further teaches wherein: the control unit includes a processor (where one of ordinary skill would understand that a processor is an ordinary embodiment of a controller) .
Culver teaches a humidifier comprising an open-close mechanism that opens and closes the air flow path, and the open-close mechanism is capable of changing an open-close rate of the air flow path in accordance with at least one of the humidity and the temperature of the air (Example 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier of Tatsu by incorporating the open-close mechanism of Culver in order to control the air flow (Example 2). The modification would have resulted in the electrostatic atomizing apparatus further includes an opener-closer configured to open and closes the air flow path, and the control unit is operable to control opening and closing of the opener-closer in accordance with at least one of the humidity and the temperature of the air.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsu and Culver as applied to claim 8 above and in further view of Wasserstrom US 4,954,802 (hereafter Wasserstrom).

Regarding claim 9, Tatsu teaches all the limitations of claim 8. Tatsu further teaches the control unit with a temperature sensor (¶3).
Tatsu does not teach wherein: the control unit includes bimetals that have different coefficients of thermal expansion, and the open-close mechanism is capable of changing the open-close rate of the air flow path by contraction or expansion of the bimetals.
Wasserstrom teaches a bimetal temperature switch in order to control base on temperature (col 1 line 45 – col 2 line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor of Tatsu by incorporating the bimetal temperature sensor of Wasserstrom in order to control base on temperature (col 1 line 45 – col 2 line 10).
The modification would have resulted in wherein: the control unit includes bimetals that have different coefficients of thermal expansion, and the open-close mechanism is capable of changing the open-close rate of the air flow path by contraction or expansion of the bimetals.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsu and Culver as applied to claim 8 above and in further view of Harrington US 3,306,108 (hereafter Harrington).

Regarding claim 10, Tatsu teaches all the limitations of claim 8. Tatsu further teaches the control unit with a humidity sensor (¶3).
Tatsu does not teach wherein: the control unit includes a humidity-sensitive material and a non-humidity-sensitive material, and the open-close mechanism is connected to the control unit and is capable of opening and closing the air flow path by contraction or expansion of the humidity-sensitive material.
Harrington teaches a humidity sensing element including wherein: the control unit includes a humidity-sensitive material and a non-humidity-sensitive material, and the sensing element acts by contraction or expansion of the humidity-sensitive material (col 1 lines 47-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidity sensor or Tatsu by incorporating the humidity sensing element of Harrington in order to sense humidity by expansion/contraction (col 1 lines 47-58).
The modification would have resulted in wherein: the control unit includes a humidity-sensitive material and a non-humidity-sensitive material, and the open-close mechanism is connected to the control unit and is capable of opening and closing the air flow path by contraction or expansion of the humidity-sensitive material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776